MORRISON, Judge.
This proceeding was instituted under Article 119, Vernon’s Ann.C.C.P. Relator complains that he is unlawfully detained by virtue of two sentences of the Criminal District Court of Bexar County.
An examination of the sentences reveals that notice of appeal to this Court was given from one sentence, which appeal has not been filed in this Court, and that the other was a sentence that was appealable to this Court.
The writ of habeas corpus cannot be substituted for an appeal.
The relief prayed for is denied.